UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 02-7623



In Re: CHARLIE PATTERSON TAYLOR,

                                                         Petitioner.



               On Petition for Writ of Prohibition.
                            (CR-99-99)


Submitted:   February 26, 2003            Decided:    March 12, 2003


Before WIDENER, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Charlie Patterson Taylor, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charlie Patterson Taylor filed this petition for a writ of

prohibition asking this court to direct the district court to file

his civil complaint.     The district court entered a final order

denying   relief   on   Taylor’s   action   and   related   motions   on

November 1, 2002. Accordingly, this petition is now moot. Although

we grant Taylor’s motion to proceed in forma pauperis, we      deny the

petition for a writ of prohibition. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                       PETITION DENIED




                                   2